Citation Nr: 0022762	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-02 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a generalized 
anxiety disorder.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a cervical 
spine disorder.

3.  Entitlement to an increased rating for a traumatic 
cataract of the right eye, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO) which found no new and material evidence to 
reopen claims of entitlement to service connection for a 
generalized anxiety disorder, a cervical spine disorder, and 
a lumbosacral spine disorder, and which denied an increased 
rating for a traumatic cataract of the right eye rated as 10 
percent disabling.  In a May 1999 written statement the 
veteran withdrew his appeal on the issue pertaining to a 
lumbosacral spine disorder.  Therefore, that issue is not 
before the Board.  The Board addresses the issue pertaining 
to the traumatic cataract in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  By an unappealed decision in November 1993 the RO denied 
service connection for a generalized anxiety disorder 
condition and for a cervical spine disorder.

2.  Evidence associated with the claims file subsequent to 
the RO's November 1993 denial bears directly and 
substantially upon the specific matters considered, is 
neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claims.


CONCLUSIONS OF LAW

1.  The RO's November 1993 decision denying service 
connection both for a generalized anxiety disorder and for a 
cervical spine disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  New and material evidence sufficient to reopen the 
veteran's claims of entitlement to service connection for a 
generalized anxiety disorder and for a cervical spine 
disorder has been submitted.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The veteran's claims of entitlement to service connection 
for a generalized anxiety disorder and for a cervical spine 
disorder are well grounded.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for a generalized anxiety disorder and for a cervical spine 
disorder.  However, the RO previously had considered these 
claims and denied entitlement to the benefits sought in a 
November 1993 rating decision.  The denials were based upon 
the RO's finding no causal connections between the two 
disorders and the veteran's active service.  The November 
1993 decision became final when the veteran declined to 
initiate an appeal.  See 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1999).

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. § 3.156(a) (1999); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  If VA finds evidence to be new and 
material it then determines whether the claim is well 
grounded.  Winters v. West, 12 Vet. App. 203, 206-07 (1999) 
(en banc).  VA then evaluates a well-grounded claim on the 
merits after ensuring fulfillment of the duty to assist.  
Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the RO's November 1993 
decision included service medical records (SMRs) confirming 
that the veteran sought and received treatment for what he 
described as a 1968 blackjack assault by civilian police 
officers.  He was diagnosed and treated for a traumatic right 
eye cataract.  SMRs also establish that the veteran sought 
treatment for nervousness, insomnia and irritability 
secondary to the police assault.  The only mental disorder 
for which the veteran was diagnosed in service was antisocial 
personality.  Other evidence before the RO at the time of its 
November 1993 decision included the veteran's service 
personnel records; reports of VA examinations in August 1969 
and May 1985; reports of VA hospitalizations in March and 
June 1993; VA treatment records from July 1980 to May 1993; 
private medical evaluations in April and May 1985, and; two 
lay statements received by the RO in August 1993.  None of 
these records include evidence of a causal relationship 
between a psychiatric or cervical spine disorder and the 
veteran's period of active service.

Subsequent to the November 1993 decision a large quantity of 
additional medical and other evidence was associated with the 
claims file including private and VA examination, evaluation, 
treatment and hospitalization reports, and the veteran's RO 
hearing testimony.  The additional evidence includes a July 
1994 private psychiatric evaluation report diagnosing post-
traumatic stress disorder (PTSD), with the in-service police 
beating the only identified stressor.  In addition, a 
September 1995 VA treatment record attributes a neck disorder 
specifically to the beating the veteran sustained in service, 
and another contemporaneous treatment record includes a 
diagnosis identifying unspecified "progressive functional 
impairment secondary to a physical assault that occurred in 
1968."

The Board finds that the July 1994 private psychiatric 
evaluation report and the September 1995 VA treatment records 
are new and material because this evidence is neither 
cumulative nor redundant of previously submitted materials 
and because it purports to provide a necessary element of the 
veteran's claim -- heretofore missing evidence of a nexus 
between both a current psychiatric disorder and a cervical 
spine disorder and the veteran's military service.  With the 
submission of new and material evidence the veteran's claim 
is thus, reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Board further finds that the private psychiatrist's 
report and the VA treatment records purporting to link 
current mental and cervical spine disorders, respectively, to 
the veteran's period of active service are sufficient to 
render the claims plausible and capable of substantiation.  
Therefore, the claims are well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498, 505-
06 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (per curiam).

After reopening the veteran's claims and finding them to be 
well grounded, the next step in the Board's analysis is to 
evaluate the claims on the merits after ensuring fulfillment 
of the duty to assist.  38 U.S.C.A. § 5107; Winters v. West, 
12 Vet. App. at 206-07.  However, for the reasons articulated 
in the REMAND portion of this decision, the Board finds this 
appeal must be developed further before a decision on the 
merits is appropriate.


ORDER

New and material evidence has been presented to reopen the 
veteran's claims of entitlement to service connection for a 
generalized anxiety disorder and for a cervical spine 
disorder; the claims are granted to this extent only.


REMAND

Although the July 1994 private psychiatrist's report, as set 
forth above, appears to provide a causal nexus between a 
current psychiatric disorder and the veteran's service, the 
Board notes no other PTSD diagnosis among the voluminous 
medical records associated with the claims file.  Moreover, 
the basis for the psychiatrist's opinion is unclear because 
the opinion is unsupported by a discussion applying medical 
principles to the veteran's particular symptomatology and is 
unsupported by a discussion of the particular facts of this 
case.  Therefore, it is impossible for the Board to evaluate 
the credibility and weight to be accorded this opinion.  It 
also is unclear whether the psychiatrist reviewed the 
veteran's service medical records and the large body of post-
service medical evidence before advancing his opinion.  The 
Board further notes that a May 1999 VA treatment record 
includes a diagnosis for anxiety but does not unambiguously 
identify the disorder with the veteran's service.  The Board 
also notes that September 1995 VA treatment records disclose 
that the veteran had been receiving regular private 
psychological treatment, records of which are not associated 
with the claims file.

The Board also finds uncertainty in the medical evidence 
purporting to link a cervical spine disorder with the 
veteran's service.  Except for the September 1995 VA 
treatment record, none of the many other medical records 
pertaining to a cervical spine disorder expressly links this 
disorder to the veteran's service.  Furthermore, the 
September 1995 evidence includes no more than a simple 
conclusory statement, unsupported by discussion applying 
medical principles to the veteran's particular 
symptomatology.  It is, therefore, impossible for the Board 
to evaluate its credibility and weight.

Finally, the Board notes that the veteran testified at his 
May 1999 RO hearing that his right eye vision has continued 
to deteriorate and that he needed a new glasses prescription 
in 1999.  An August 1999 Supplemental Statement of the Case 
confirms that VA treatment records disclosed deteriorating 
and fluctuating right eye vision.  The Board therefore 
concludes that the veteran should undergo another eye 
examination to determine the current status of his service-
connected right eye disorder for rating purposes.

Because the Board may not refute expert medical conclusions 
with its own unsubstantiated medical conclusions, where 
medical evidence is insufficient or of doubtful weight or 
credibility the Board may supplement the record with an 
advisory opinion, additional medical examination, or a 
recognized medical treatise.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The Board finds that the instant 
appeal requires such further development to provide the 
veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should afford the veteran 
psychiatric and cervical spine 
examinations to ascertain the nature, 
severity, and etiology of current mental 
and cervical spine disorders.  The 
examiners should undertake all 
appropriate evaluations, studies and 
tests.  The examiners also should report 
complaints and clinical findings in 
detail and clinically correlate the 
complaints and clinical findings to a 
diagnosed disorder, if any.  The 
examiners are further requested to review 
records associated with the claims file 
and to provide comment and opinion, if 
possible, as to whether it is at least as 
likely as not that current acquired 
psychiatric and cervical spine disorders 
are causally related to the veteran's 
period of active service.  The 
psychiatric examiner also should discuss 
examination findings in light of the July 
1994 opinion of the private psychiatrist.  
All opinions must be supported by a 
written rationale and a discussion of 
facts and medical principles.  Since it 
is important that each disability be 
viewed in relation to its history, 
38 C.F.R. § 4.1 (1998), copies of all 
pertinent medical records in the 
veteran's claims file or the claims file 
itself must be made available to the 
examiner for review.  The veteran is 
advised that failure to report for a 
scheduled examination may have 
consequences adverse to the claim.  
38 C.F.R. § 3.655 (1999); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

2.  The RO also should afford the veteran 
an eye examination to ascertain the 
nature and severity of any visual 
impairment and the status of a current 
service-connected right eye disorder.

3.  The RO shall conscientiously attempt 
to locate and associate with the claims 
file professional health records of all 
VA and private examinations, treatments 
and therapy not already associated with 
the claims file and pertaining to a 
mental disorder.

4.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall, if necessary, 
implement corrective action.

Thereafter, the RO should readjudicate the veteran's claims 
of entitlement to service connection for a generalized 
anxiety disorder and for a cervical spine disorder, and for a 
rating in excess of 10 percent for a traumatic cataract of 
the right eye.  If the RO denies the benefits sought on 
appeal, it should issue a supplemental statement of the case 
and provide the veteran with a reasonable time within which 
to respond.  The RO then should return the case to the Board 
for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



